Citation Nr: 1119607	
Decision Date: 05/20/11    Archive Date: 05/27/11

DOCKET NO.  10-18 701	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Honolulu, Hawaii


THE ISSUES

1.  Entitlement to service connection for residuals of stress fractures of left ribs 8, 9, and 10.  

2.  Entitlement to service connection for residuals of rope burns of the bilateral legs.  


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Thomas D. Jones, Counsel



INTRODUCTION

The Veteran served on active duty from June 2005 to September 2008.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2009 rating decision of a Regional Office (RO) of the Department of Veterans Affairs (VA).  

In November 2010, the Veteran testified via video before a Veterans Law Judge.  A written transcript of this hearing has been associated with the claims file.  

The Veteran also perfected an appeal of the June 2009 denial of service connection for residuals of a stress fracture of the 4th metatarsal of the left foot.  In a subsequent March 2010 rating decision, however, service connection was granted for this disability.  Because the appellant was awarded service connection for this disability, it is no longer on appeal before the Board.  See generally Grantham v. Brown, 114 F.3d 1156 (Fed. Cir. 1997); Barrera v. Gober, 122 F.3d 1030 (Fed. Cir. 1997).  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Veteran seeks service connection for residuals of rope burns to the lower extremities.  At his November 2010 video hearing, he testified that he was treated approximately two weeks ago at the Honolulu VA medical center.  He stated the treatment involved his legs, but did not further specify the nature of the medical care received.  Nevertheless, the U.S. Court of Appeals for the Federal Circuit (Federal Circuit) has held that in "close or uncertain cases, . . . as long as a reasonable possibility exists that the records are relevant to the veteran's claim, VA is required to assist the veteran in obtaining identified records."  Golz v. Shinseki, 590 F.3d 1317, 1321 (Fed. Cir. 2010).  Therefore, as these treatment records are not of record, remand is required to obtain this evidence and associate it with the claims file.  VA is obligated to make reasonable efforts to assist a claimant in obtaining evidence necessary to substantiate his claim.  38 U.S.C.A. § 5103A.  VA's duty to assist includes obtaining relevant VA and private medical records when the existence and location of such records has been made known to VA.  38 U.S.C.A. § 5103A(b).  

Next, the Veteran seeks service connection for residuals of stress fractures of left ribs 8, 9, and 10.  Service treatment records confirm that in January 2008, the Veteran was seen in January 2008 for pain in the left rib region following a blow to the abdomen.  An April 2008 bone scan indicated accumulation in the 8-10 left rib region, consistent with fractures.  On VA examination in November 2009, the Veteran reported chronic recurrent pain in the vicinity of the 8th-10th left ribs, although a November 2009 X-ray of the left ribs was negative for distinct acute or old rib fractures, or rib calluses.  Nevertheless, "residuals of stress fractures left 8th, 9th, and 10th ribs" was diagnosed.  

The Board notes that pain alone, without a diagnosed or identifiable underlying malady or disability, does not constitute a disability for which service connection can be granted.  See Sanchez-Benitez v. Principi, 259 F.3d 1356 (Fed. Cir. 2001).  Nevertheless, given the facts of a verified in-service injury to the left ribs and the ambiguous November 2009 diagnosis, further development is required.  Specifically, a medical opinion is required to specify the "residuals" currently present resulting from the Veteran's rib injury, to include any neurological or musculoskeletal disability.  VA's duty to assist includes providing a medical examination and/or obtaining a medical opinion when such an examination becomes necessary to substantiate the claim.  38 U.S.C.A. § 5103A(d).  

Accordingly, the case is REMANDED for the following action:

1.  Request all pertinent VA treatment records not already on file from the Honolulu, Hawaii VA Medical Center.  If no such records exist, this fact must be noted within the record.  

2.  Schedule the Veteran for a VA medical examination for the purpose of determining the presence and etiology of any current disability of the left ribs.  All pertinent symptomatology and findings should be reported in detail, and the examiner should note in the record his/her review of the claims file.  After reviewing the Veteran's medical history and physically examining him, the examiner should note whether a current diagnosis of any disability involving the 8th-10th left ribs is warranted.  Such inquiry should include any musculoskeletal and/or neurological disability resulting from the Veteran's in-service fracture of left ribs 8, 9, and 10.  For any current disability, the examiner should state whether it is at least as likely as not this disorder is due to or the result of the Veteran's confirmed in-service left rib fractures.  

The examiner should provide a complete rationale for all conclusions reached.  If the examiner determines that the requested opinion cannot be provided without resort to mere speculation, the examiner is asked to discuss why such an opinion is not possible.  

3.  After undertaking any additional development deemed appropriate, and giving the appellant full opportunity to supplement the record, adjudicate the Veteran's pending claims in light of any additional evidence added to the record.  If any benefit sought on appeal remains denied, the Veteran and his representative should be furnished with a supplemental statement of the case and be afforded the applicable opportunity to respond before the record is returned to the Board for further review.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
JAMES L. MARCH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).

